                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 1 of 23 Page ID #:60



                                                      1   George M. Lee (SBN 172982)
                                                      2   SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                          601 Montgomery Street, Suite 2000
                                                      3   San Francisco, CA 94111
                                                      4   Phone: (415) 979-0500
                                                          Fax: (415) 979-0511
                                                      5   Email: gml@sezalaw.com
                                                      6
                                                          Attorneys for Plaintiffs
                                                      7
                                                          ARIE VAN NIEUWENHUYZEN,
                                                      8   THE CALGUNS FOUNDATION,
                                                      9
                                                          FIREARMS POLICY COALITION,
                                                          FIREARMS POLICY FOUNDATION,
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   SECOND AMENDMENT FOUNDATION, and
                                                     11   MADISON SOCIETY FOUNDATION

                                                     12
                                                     13                           UNITED STATES DISTRICT COURT
                                  Attorneys at Law




                                                     14                          CENTRAL DISTRICT OF CALIFORNIA
                                                     15
                                                                                         EASTERN DIVISION
                                                     16
                                                     17   ARIE VAN NIEUWENHUYZEN, an                        Case No. 5:18-cv-02225-DDP-SHK
                                                     18
                                                          individual, et al.,
                                                                                                            MEMORANDUM OF POINTS AND
                                                     19            Plaintiffs,                              AUTHORITIES IN SUPPORT OF
                                                     20                                                     PLAINTIFFS’ MOTION FOR ISSUANCE
                                                                                 vs.                        OF PRELIMINARY INJUNCTION
                                                     21
                                                     22   STANLEY SNIFF, in his capacity as                 [FRCP 65(a)]
                                                          Sheriff of the County of Riverside, et al.,
                                                     23
                                                                                                            Date:    November 26, 2018
                                                     24            Defendants.                              Time: 10:00 a.m.
                                                                                                            Courtrm. 9C
                                                     25
                                                                                                            Judge: Hon. Dean D. Pregerson
                                                     26
                                                     27
                                                     28

                                                                                                        i
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 2 of 23 Page ID #:61



                                                      1                                            TABLE OF CONTENTS
                                                      2
                                                          I.     INTRODUCTION ............................................................................................. 1
                                                      3
                                                      4   II.    STATEMENT OF FACTS ............................................................................... 1

                                                      5   III. ARGUMENT .................................................................................................... 3
                                                      6
                                                                   A. STANDARD ................................................................................................. 3
                                                      7
                                                                   B. PLAINTIFFS HAVE SHOWN THEY WILL PREVAIL ON THE MERITS. .............. 4
                                                      8
                                                      9                1. Defendants’ Policy Violates the Equal Protection Clause. .................. 4
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10                2. Defendants’ CCW Policy Violates State Law. .................................... 8
                                                     11
                                                                   C. PLAINTIFF WILL SUFFER IRREPARABLE INJURY IN THE ABSENCE OF
                                                     12               PRELIMINARY INJUNCTIVE RELIEF. .......................................................... 12
                                                     13
                                                                   D. THE BALANCE OF HARMS TIPS SHARPLY IN THE PLAINTIFFS’ FAVOR. ..... 15
                                  Attorneys at Law




                                                     14
                                                     15   IV. CONCLUSION ............................................................................................... 17

                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                                     ii
                                                               MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 3 of 23 Page ID #:62



                                                      1                                        TABLE OF AUTHORITIES
                                                      2   Cases
                                                      3
                                                          Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) .......... 4, 15
                                                      4
                                                      5   Bernal v. Fainter, 467 U.S. 216, 104 S.Ct. 2312 (1984) ...................................... 5, 6

                                                      6   Chan v. City of Troy, 220 Mich. App. 376, 559 N.W.2d 374 (1996) ....................... 7
                                                      7
                                                          Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd.,
                                                      8
                                                            598 F.3d 30 (2d Cir. 2010) .................................................................................. 16
                                                      9
                                                          Clear Channel Outdoor, Inc. v. City of Los Angeles,
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10
                                                            340 F.3d 810 (9th Cir. 2003) ............................................................................... 15
                                                     11
                                                     12   County of Santa Clara v. Trump, 250 F.Supp.3d 497 (N.D. Cal. 2017) .................. 4

                                                     13   District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783 (2008) ................... 13
                                  Attorneys at Law




                                                     14
                                                          Doe v. Harris, 772 F.3d 563 (9th Cir. 2014) ............................................................ 4
                                                     15
                                                     16   Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673 (1976) .............................................. 12
                                                     17
                                                          Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) .......................................... 12
                                                     18
                                                          Fletcher v. Haas, 851 F.Supp.2d 287 (D. Mass. 2012) ............................................ 7
                                                     19
                                                     20   Fotoudis v. City and County of Honolulu, 54 F.Supp.3d 1136 (D. Haw. 2014) ...... 7
                                                     21
                                                          G & V Lounge, Inc. v. Mich. Liquor Control Com'n,
                                                     22     23 F.3d 1071 (6th Cir. 1994) ............................................................................... 14
                                                     23
                                                          Galvan v. Superior Court, 70 Cal.2d 851 (1969) ................................................... 11
                                                     24
                                                     25   Graham v. Richardson, 403 U.S. 365, 91 S.Ct. 1848 (1971) ................................... 5
                                                     26
                                                          Guillory v. Orange County, 731 F.2d 1379 (9th Cir. 1984) ..................................... 8
                                                     27
                                                          Int'l Refugee Assistance Project v. Trump, 857 F.3d 554 (4th Cir. 2017) .............. 14
                                                     28

                                                                                                                 iii
                                                             MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 4 of 23 Page ID #:63



                                                      1   Jackson v. King, No. 212CV00421MCARHS,
                                                      2     2013 WL 12329127 (D.N.M. Sept. 17, 2013) ................................................ 6, 14

                                                      3   McDonald v. City of Chicago, Ill., 561 U.S. 742 130 S. Ct. 3020 (2010).............. 13
                                                      4
                                                          Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ............................................... 12
                                                      5
                                                      6   People v. Bounasri, 31 Misc.3d 304, 915 N.Y.S.2d 921 (N.Y. City Ct. 2011)........ 7
                                                      7
                                                          People v. Rappard, 28 Cal.App. 3d 302 (Ct. App. 1972)......................................... 7
                                                      8
                                                      9
                                                          Plyler v. Doe, 457 U.S. 202, 102 S.Ct. 2382 (1982) ................................................ 5
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   Salute v. Pitchess, 61 Cal.App.3d 557 (Ct. App. 1976) ......................................... 10
                                                     11
                                                          Sammartano v. First Judicial Dist. Court, in & for Cty. of Carson City,
                                                     12     303 F.3d 959 (9th Cir. 2002) ............................................................................... 14
                                                     13
                                                          Say v. Adams, No. 3:07-CV-377-R,
                                  Attorneys at Law




                                                     14     2008 WL 718163 (W.D. Ky. Mar. 14, 2008) .................................................. 6, 14
                                                     15
                                                          Sippel v. Nelder, 24 Cal.App.3d 173 (Ct. App. 1972) ............................................ 11
                                                     16
                                                     17   Smith v. South Dakota, 781 F.Supp.2d 879 (D.S.D. 2011) ................................ 6, 14
                                                     18
                                                          State v. Chumphol, 97 Nev. 440, 634 P.2d 451 (Nev. 1981).................................... 7
                                                     19
                                                     20   State v. Ibrahim, 164 Wash. App. 503, 269 P.3d 292 (2011)................................... 7
                                                     21   Sudomir v. McMahon, 767 F.2d 1456 (9th Cir. 1985) ............................................. 5
                                                     22
                                                          Takahashi v. Fish & Game Comm'n, 334 U.S. 410, 68 S.Ct. 1138 (1948) .............. 5
                                                     23
                                                     24   United States v. Verdugo-Urquidez, 494 U.S. 259, 110 S.Ct. 1056 (1990) ............. 4
                                                     25
                                                          Veasey v. Wilkins, No. 5:14-CV-369-BO,
                                                     26     2015 WL 1884832 (E.D.N.C. Apr. 24, 2015) ....................................................... 6
                                                     27
                                                          Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017)............................................ 12
                                                     28
                                                          Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 129 S.Ct. 365 (2008) .......... 4
                                                                                                                 iv
                                                             MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 5 of 23 Page ID #:64



                                                      1   Young v. Hawaii, 896 F.3d 1044 (9th Cir. 2018) ................................................... 13
                                                      2
                                                      3   Statutes
                                                      4
                                                          42 U.S.C. § 1983 ...................................................................................................... 3
                                                      5
                                                      6   Cal. Govt. Code § 53071 ........................................................................................ 11

                                                      7   Cal. Pen. Code § 12050 .......................................................................................... 10
                                                      8
                                                          Cal. Pen. Code § 26150 ............................................................................ 8, 9, 10, 16
                                                      9
                                                          Cal. Pen. Code § 26165 .......................................................................................... 16
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10
                                                     11
                                                          Cal. Pen. Code § 26175 .......................................................................................... 11
                                                     12
                                                     13   Rules
                                  Attorneys at Law




                                                     14
                                                          Fed. R. Civ. Pro. 65 .................................................................................................. 1
                                                     15
                                                     16
                                                          Constitutional Provisions
                                                     17
                                                     18   Cal. Const. art. XI, § 7 ............................................................................................ 11
                                                     19
                                                          U.S. Const. amend. I ............................................................................................... 14
                                                     20
                                                          U.S. Const. amend. II ...................................................................................... passim
                                                     21
                                                     22   U.S. Const. amend. XIV .................................................................................. passim
                                                     23
                                                     24
                                                          Treatises

                                                     25   Wright & Miller, Federal Practice & Procedure, Civil,
                                                     26    § 2948.1 (3d ed, Sept. 2018 update).................................................................... 12

                                                     27
                                                     28   //

                                                                                                                     v
                                                               MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 6 of 23 Page ID #:65



                                                      1   Other Authorities
                                                      2
                                                          David B. Kopel, Paul Gallant and Joanne D. Eisen, The Human Right of Self-
                                                      3    Defense, 22 BYU J. Pub. L. 43 (2007)................................................................ 13
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10
                                                     11
                                                     12
                                                     13
                                  Attorneys at Law




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                             vi
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 7 of 23 Page ID #:66



                                                      1                                    I. INTRODUCTION
                                                      2         Pursuant to FRCP 65(a), plaintiffs are moving this court for an order issuing
                                                      3   a preliminary injunction which would enjoin defendants STANLEY SNIFF, in his
                                                      4   capacity as Sheriff of the County of Riverside, the RIVERSIDE COUNTY
                                                      5   SHERIFF’S DEPARTMENT, and the COUNTY OF RIVERSIDE (“defendants”)
                                                      6   from enforcing, and continuing to enforce, implement or abide by their policy
                                                      7   which prohibits non-U.S. citizens who are otherwise qualified, lawful permanent
                                                      8   residents, not prohibited from owning firearms, from applying or obtaining a
                                                      9   permit to carry a concealed weapon (“CCW”) under state law. The grounds for
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   this motion are that the defendants’ CCW policies violate the Equal Protection
                                                     11   Clause of the Fourteenth Amendment, and the Second Amendment to the United
                                                     12   States Constitution, that said policies conflict with and are otherwise preempted by
                                                     13   applicable state law, and that plaintiff has and will continue to suffer irreparable
                                  Attorneys at Law




                                                     14   injury in the absence of preliminary injunctive relief from such policies.
                                                     15
                                                     16                                II. STATEMENT OF FACTS
                                                     17         Plaintiff Arie Van Nieuwenhuyzen has been a model immigrant and has
                                                     18   lived an exemplary life since coming to the United States from the Netherlands in
                                                     19   1983. Since 1993 he has been a Lawful Permanent Resident (LPR) of the United
                                                     20   States, having been issued a I-551 Identification (also known as a “green card”) by
                                                     21   the U.S. Citizenship and Immigration Service. (Decl. Arie Van Nieuwenhuyzen, ¶
                                                     22   3.) He maintains Dutch citizenship.
                                                     23         Mr. Van Nieuwenhuyzen moved to the United States in 1983, and since
                                                     24   1990, he has lived continuously in Riverside, California, where he married an
                                                     25   American woman and raised an American family. (Van Nieuwenhuyzen Decl., ¶
                                                     26   4.) He has owned a business, and employed people in this county, since 1987.
                                                     27   (Id.) He has, throughout this time, developed substantial ties to the community,
                                                     28   being actively involved in his church’s youth program, and has taught Sunday

                                                                                                     1
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 8 of 23 Page ID #:67



                                                      1   school there since 1995. (Id.) He has also been a law-abiding member of the
                                                      2   public, and is not prohibited from owning firearms. (Id., ¶ 5.)
                                                      3             On September 21, 2018, plaintiff Van Nieuwenhuyzen exercised his lawful
                                                      4   rights guaranteed by the United State Constitution, and legally purchased a
                                                      5   handgun, a Smith & Wesson M&P Shield, chambered in 9mm, for self-defense and
                                                      6   recreational target shooting. (Van Nieuwenhuyzen Decl., ¶ 6.) Following the 10-
                                                      7   day waiting period required by California law, plaintiff took physical possession of
                                                      8   the handgun on October 1, 2018. (Id.)
                                                      9             After taking possession of the firearm, on October 9, 2018, plaintiff Van
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   Nieuwenhuyzen inquired of the Riverside Sheriff’s Department regarding an
                                                     11   application to carry a concealed weapon. (Van Nieuwenhuyzen Decl., ¶ 8.)
                                                     12   However, he was advised by a Deputy Sheriff via email that he could not apply for
                                                     13   a CCW, due to the Sheriff Department’s policy regarding non-U.S. citizens. (Id.)
                                  Attorneys at Law




                                                     14   Specifically, plaintiff was advised: “[Y]ou must be a U.S. Citizen, either born in
                                                     15   the U.S. or naturalized, in order to apply for a CCW permit, with the Riverside
                                                     16   County Sheriff's Department.” He was thus dissuaded and discouraged from
                                                     17   submitting the application altogether. (Id.)
                                                     18             The Riverside County Sheriff’s CCW Policy, found on its website1 (see Lee
                                                     19   Decl., Exhibit A) (“CCW Policy”)) states that any “full time resident within the
                                                     20   County of Riverside” may apply (CCW Policy, p. 7), but further requires all
                                                     21   applicants to provide a “[c]opy of your birth certificate and/or naturalization
                                                     22   papers.” To substantially comply with this policy, plaintiff Van Nieuwenhuyzen
                                                     23   was prepared to present a copy of his Dutch birth certificate, to provide his
                                                     24   identity, and a copy of his I-551 (green card) to satisfy the “naturalization papers”
                                                     25   requirement of the Sheriff’s CCW Policy and to demonstrate his status as a Lawful
                                                     26   Permanent Resident of the United States. (Van Nieuwenhuyzen Decl., ¶ 7.)
                                                     27
                                                          1
                                                     28       See: http://www.riversidesheriff.org/pdf/ccw/RSO-CCW-2018.pdf

                                                                                                         2
                                                               MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 9 of 23 Page ID #:68



                                                      1   However, he learned that the “naturalization papers” requirement is essentially a
                                                      2   U.S. citizenship requirement. (Id., ¶ 8.)
                                                      3         Plaintiff desires equal protection of the laws, and to avail himself of the
                                                      4   CCW application process and ultimately, to obtain status as a legal CCW permit
                                                      5   holder, without regard to his status as a LPR of the United States. (Van
                                                      6   Nieuwenhuyzen Decl., ¶ 9.) He also and ultimately desires the ability to carry a
                                                      7   firearm for purposes of lawful self-defense. (Id., ¶ 10.) The Sheriff’s CCW
                                                      8   Policy, however, prevents him from obtaining a CCW permit, and thus, carrying a
                                                      9   handgun in a concealed manner for self-defense. (Id.) Plaintiff is otherwise
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   qualified, and is able to comply with the CCW state requirements. (Id., ¶ 11.)
                                                     11         Plaintiffs filed the instant action on October 19, 2018, seeking remedies
                                                     12   pursuant to 42 U.S.C. § 1983, including declaratory and injunctive relief,
                                                     13   challenging the defendants’ policies, customs and practices that violate the
                                  Attorneys at Law




                                                     14   Constitution and the law. Institutional plaintiffs Calguns Foundation, Firearms
                                                     15   Policy Coalition and Firearms Policy Coalition have individual members and
                                                     16   supporters residing in Riverside County, California, who are or would be adversely
                                                     17   affected by the defendants’ CCW Policy. (Decl. Brandon Combs, ¶ 6.) But for the
                                                     18   policies at issue, these organizations’ members who are lawful permanent residents
                                                     19   residing within the County of Riverside (including plaintiff Van Nieuwenhuyzen)
                                                     20   would apply for CCW licenses and carry firearms for their own self-defense, but
                                                     21   they refrain from carrying firearms for fear of arrest, prosecution, fine and
                                                     22   incarceration. (Id.)
                                                     23
                                                     24                                     III. ARGUMENT
                                                     25   A.    STANDARD
                                                     26         “The standard for issuing a preliminary injunction is well established: [¶] “A
                                                     27   plaintiff seeking a preliminary injunction must establish [1] that he is likely to
                                                     28   succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence

                                                                                                      3
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 10 of 23 Page ID #:69



                                                      1   of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that
                                                      2   an injunction is in the public interest.” Doe v. Harris, 772 F.3d 563, 570 (9th Cir.
                                                      3   2014) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct.
                                                      4   365 (2008)); County of Santa Clara v. Trump, 250 F.Supp.3d 497, 513 (N.D. Cal.
                                                      5   2017). “This has been interpreted as a four-part conjunctive test, not a four-factor
                                                      6   balancing test. However, the Ninth Circuit has held that a plaintiff may also obtain
                                                      7   an injunction if he has demonstrated ‘serious questions going to the merits’ that the
                                                      8   balance of hardships ‘tips sharply’ in his favor, that he is likely to suffer irreparable
                                                      9   harm, and that an injunction is in the public interest.” County of Santa Clara v.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   Trump, 250 F.Supp.3d at 513 (citing Alliance for the Wild Rockies v. Cottrell, 632
                                                     11   F.3d 1127, 1131–35 (9th Cir. 2011)).
                                                     12
                                                     13   B.    PLAINTIFFS HAVE SHOWN THEY WILL PREVAIL ON THE MERITS.
                                  Attorneys at Law




                                                     14         1.     Defendants’ Policy Violates the Equal Protection Clause.
                                                     15         Plaintiffs are entitled to preliminary injunctive relief, primarily on the
                                                     16   grounds that defendants’ CCW Policy violates the Equal Protection Clause. Every
                                                     17   court that has considered such challenges to similar state laws and policies has
                                                     18   applied strict scrutiny to such laws or policies, and has uniformly found that such
                                                     19   policies preventing lawful permanent residents from carrying (or possessing)
                                                     20   firearms, based upon non-citizen status, violates the Equal Protection Clause.
                                                     21         First, it is well established and beyond dispute that Lawful Permanent
                                                     22   Residents are subject to protection of fundamental Constitutional guarantees.
                                                     23   “‘[T]he people’ protected by the Fourth Amendment, and by the First and Second
                                                     24   Amendments, and to whom rights and powers are reserved in the Ninth and Tenth
                                                     25   Amendments, refers to a class of persons who are part of a national community or
                                                     26   who have otherwise developed sufficient connection with this country to be
                                                     27   considered part of that community.” United States v. Verdugo-Urquidez, 494 U.S.
                                                     28   259, 265, 110 S.Ct. 1056, 1061 (1990). This has long been held to apply to rights

                                                                                                      4
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 11 of 23 Page ID #:70



                                                      1   guaranteed by the Fourteenth Amendment, which provides: “‘Nor shall any State
                                                      2   deprive any person of life, liberty, or property, without due process of law; nor
                                                      3   deny to any person within its jurisdiction the equal protection of the laws.’ It has
                                                      4   long been settled, and it is not disputed here, that the term ‘person’ in this context
                                                      5   encompasses lawfully admitted resident aliens as well as citizens of the United
                                                      6   States and entitles both citizens and aliens to the equal protection of the laws of the
                                                      7   State in which they reside.” Graham v. Richardson, 403 U.S. 365, 371, 91 S.Ct.
                                                      8   1848, 1851 (1971) (citing Yick Wo v. Hopkins, 118 U.S. 356, 369, 6 S.Ct. 1064
                                                      9   (1886)). “‘The Fourteenth Amendment and the laws adopted under its authority
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   thus embody a general policy that all persons lawfully in this country shall abide
                                                     11   ‘in any state’ on an equality of legal privileges with all citizens under
                                                     12   nondiscriminatory laws.’” Graham, 403 U.S. 365, 374, 91 S.Ct. 1848 (citing
                                                     13   Takahashi v. Fish & Game Comm'n, 334 U.S. 410, 420, 68 S.Ct. 1138, 1143
                                  Attorneys at Law




                                                     14   (1948)).
                                                     15         And thus, “[a]s a general matter, a state law that discriminates on the basis
                                                     16   of alienage can be sustained only if it can withstand strict judicial scrutiny.”
                                                     17   Bernal v. Fainter, 467 U.S. 216, 219, 104 S.Ct. 2312, 2315 (1984) (citing Graham,
                                                     18   403 U.S. at 372, 91 S.Ct. at 1852). In order to withstand strict scrutiny, the law
                                                     19   must advance a compelling state interest by the least restrictive means available.
                                                     20   Bernal, 467 U.S. at 219, 104 S.Ct. at 2315. “To justify a law disadvantaging
                                                     21   aliens—like any law discriminating against a ‘suspect class’—a state must
                                                     22   demonstrate ‘that its classification has been precisely tailored to serve a compelling
                                                     23   governmental interest.’” Sudomir v. McMahon, 767 F.2d 1456, 1465 (9th Cir.
                                                     24   1985) (citing Plyler v. Doe, 457 U.S. 202, 217, 102 S.Ct. 2382, 2395 (1982);
                                                     25   Graham, 403 U.S. at 370–76).
                                                     26         Considering plaintiffs’ Equal Protection claim here, it is clear that
                                                     27   defendants’ CCW Policy is subject to strict scrutiny, as it distinguishes Lawful
                                                     28   Permanent Residents from U.S. Citizens, without any basis, rational or otherwise.

                                                                                                     5
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 12 of 23 Page ID #:71



                                                      1   Defendants bear the burden of showing that their CCW Policy discriminating
                                                      2   against Lawful Permanent Residents advances some compelling state interest,
                                                      3   using the least restrictive means available. This they cannot do. As the Court in
                                                      4   Bernal noted, “Only rarely are statutes sustained in the face of strict scrutiny. As
                                                      5   one commentator observed, strict-scrutiny review is ‘strict’ in theory but usually
                                                      6   ‘fatal’ in fact.” Bernal, 467 U.S. at 220, 104 S. Ct. at 2316, fn. 6.
                                                      7         In fact, we will take the Court’s observation in Bernal one step further:
                                                      8   concealed carry statutes and policies discriminating against Lawful Permanent
                                                      9   Residents have never survived judicial review. In fact, every district court to have
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   considered this same issue now before the Court has ruled in favor of plaintiffs
                                                     11   seeking similar challenges, under strict scrutiny, and each has granted some form
                                                     12   of preliminary or permanent injunctive relief. See, Veasey v. Wilkins, No. 5:14-
                                                     13   CV-369-BO, 2015 WL 1884832, at *1 (E.D.N.C. Apr. 24, 2015) (plaintiffs
                                  Attorneys at Law




                                                     14   demonstrated entitlement to preliminary injunction enjoining North Carolina
                                                     15   statute requiring proof of U.S. Citizenship prior to obtaining a concealed carry
                                                     16   permit); Jackson v. King, No. 212CV00421MCARHS, 2013 WL 12329127, at *8
                                                     17   (D.N.M. Sept. 17, 2013) (granting summary judgment in plaintiffs’ favor in
                                                     18   challenging New Mexico’s Concealed Carry Handgun Act, finding that it
                                                     19   discriminates against a suspect class and was not narrowly tailored to achieve the
                                                     20   government’s compelling interest in public safety); Smith v. South Dakota, 781
                                                     21   F.Supp.2d 879, 887 (D.S.D. 2011) (granting preliminary injunction preventing
                                                     22   enforcement of South Dakota statute requiring citizenship for a permit to carry a
                                                     23   concealed pistol); Say v. Adams, No. 3:07-CV-377-R, 2008 WL 718163, at *4
                                                     24   (W.D. Ky. Mar. 14, 2008) (granting injunction prohibiting enforcement of
                                                     25   Kentucky law that prevented lawful permanent residents from applying for
                                                     26   concealed carry license).
                                                     27         Likewise, every state court (including a California Court of Appeal) that
                                                     28   considered the closely related issue regarding the criminalization of possession of

                                                                                                     6
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 13 of 23 Page ID #:72



                                                      1   firearms by non-citizens, to the extent they encompassed lawful permanent
                                                      2   residents here legally, also struck those statutes as violative of Equal Protection
                                                      3   principles. See, e.g., People v. Rappard, 28 Cal.App. 3d 302, 305 (Ct. App. 1972)
                                                      4   (former California statute prohibiting ownership or carrying of concealable
                                                      5   firearms was impermissible classification that did not pass strict scrutiny); People
                                                      6   v. Bounasri, 31 Misc.3d 304, 307, 915 N.Y.S.2d 921 (N.Y. City Ct. 2011) (striking
                                                      7   New York Penal Law provision which criminalized possession of a weapon by a
                                                      8   non-U.S. citizen, noting “[t]here is no conceivable reason that aliens should be
                                                      9   distinguished from citizens to achieve the law’s otherwise legitimate public safety
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   objectives”); Chan v. City of Troy, 220 Mich. App. 376, 380, 559 N.W.2d 374, 376
                                                     11   (1996) (citizenship requirement of Michigan law prohibiting lawful permanent
                                                     12   residents from purchasing or carrying firearms violated the Equal Protection
                                                     13   Clause of the Fourteenth Amendment); State v. Chumphol, 97 Nev. 440, 441, 634
                                  Attorneys at Law




                                                     14   P.2d 451 (Nev. 1981) (Nevada statute criminalizing possession of a pistol by an
                                                     15   “unnaturalized foreign-born person” failed to survive strict scrutiny); State v.
                                                     16   Ibrahim, 164 Wash. App. 503, 269 P.3d 292 (2011) (Washington State statute
                                                     17   requiring aliens to register all firearms denied lawful permanent resident’s right to
                                                     18   equal protection of law by denying his Second Amendment right to keep and bear
                                                     19   arms). Federal district courts have also reviewed and enjoined the enforcement of
                                                     20   such statutes. See, Fletcher v. Haas, 851 F.Supp.2d 287, 288 (D. Mass. 2012)
                                                     21   (enjoining enforcement of Massachusetts statute prohibiting firearm possession by
                                                     22   lawfully admitted aliens); Fotoudis v. City and County of Honolulu, 54 F.Supp.3d
                                                     23   1136, 1143 (D. Haw. 2014) (denial of resident of the opportunity to apply for a
                                                     24   permit to purchase a firearm violated the Equal Protection Clause).
                                                     25         In the present case, the discrimination is embodied with a local Sheriff’s
                                                     26   policy which prevents CCW applications from even being submitted by non-U.S.
                                                     27   citizens, thus specifically excluding Lawful Permanent Residents from
                                                     28   consideration. (Van Nieuwenhuyzen Decl., ¶ 8.) As in each of the cases cited

                                                                                                     7
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 14 of 23 Page ID #:73



                                                      1   above – both as to the concealed-carry cases and the firearm permitting cases
                                                      2   generally – defendants here cannot possibly articulate any compelling or
                                                      3   substantial state interest in treating otherwise law-abiding non-citizens differently
                                                      4   in the licensure of the carrying of handguns that would justify its discrimination.
                                                      5   “A law that is administered so as to unjustly discriminate between persons
                                                      6   similarly situated may deny equal protection.” Guillory v. Orange County, 731
                                                      7   F.2d 1379, 1383 (9th Cir. 1984). These laws include the “policies and customs” of
                                                      8   a sheriff in denying CCW applications. Id., at 1382. In light of the abundant and
                                                      9   uniformly-decided authorities cited above, it is clear that defendants’ CCW Policy
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   which discriminates against Lawful Permanent Residents cannot withstand strict
                                                     11   scrutiny, and its enforcement, implementation and adherence to this aspect of this
                                                     12   Policy must be enjoined.
                                                     13
                                  Attorneys at Law




                                                     14             2.    Defendants’ CCW Policy Violates State Law.
                                                     15             Plaintiffs will further show that they will prevail on the merits of their claim,
                                                     16   as a matter of law, as defendants’ CCW Policy is clearly prohibited by state law,
                                                     17   which solely sets forth what is required for CCW qualification and issuance, and
                                                     18   which completely preempts local ordinances, regulations and policies which
                                                     19   conflict with that law.
                                                     20             In the first place, the Sheriff has no discretion to refuse to accept
                                                     21   applications from non-U.S. citizens who are otherwise qualified. Though local
                                                     22   sheriffs are certainly vested with some discretion to review and approve of CCW
                                                     23   applications generally, they may not engage in a wholesale refusal of such
                                                     24   applications based upon criteria that are not provided for by state law. This is
                                                     25   tantamount to a refusal to exercise discretion, not the actual exercise of discretion
                                                     26   itself.
                                                     27             The statutory scheme governing the issuance of CCW permits, and the
                                                     28   criteria to be utilized, is set forth in Pen. Code § 26150, which provides that the

                                                                                                         8
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 15 of 23 Page ID #:74



                                                      1   sheriff of a county may issue a concealed carry license to a person upon proof of
                                                      2   all of the following:
                                                      3         (1) The applicant is of good moral character.
                                                      4         (2) Good cause exists for issuance of the license.
                                                      5         (3) The applicant is a resident of the county or a city within the county, or
                                                      6              the applicant's principal place of employment or business is in the
                                                      7              county or a city within the county and the applicant spends a substantial
                                                      8              period of time in that place of employment or business.
                                                      9         (4) The applicant has completed a course of training as described in Section
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10              26165.
                                                     11   Pen. Code § 26150, subdiv. (a). Each county sheriff may define “good cause”
                                                     12   differently, but the Riverside Sheriff’s CCW Policy generally describes the good
                                                     13   cause requirement as follows:
                                  Attorneys at Law




                                                     14         Good cause is an individual issue. Penal Code Section §26150(a)
                                                     15         gives extremely broad discretion to the Sheriff concerning the
                                                                issuance of concealed weapons licenses, and explicitly grants
                                                     16         discretion to the issuing agency to issue or not issue a license to
                                                     17         applicants meeting the minimum statutory requirements.
                                                     18   (CCW Policy, p. 4.)
                                                     19         And while it is true that local sheriffs are vested with broad discretion in the
                                                     20   issuance of CCW permits, if they meet those “minimum statutory requirements,” it
                                                     21   is clear that defendants’ CCW Policy amounts to a refusal to exercise such
                                                     22   discretion, based solely on a U.S. citizenship requirement that does not otherwise
                                                     23   exist under state law. This, in effect, discourages and prevents non-U.S. citizens
                                                     24   such as plaintiff Van Nieuwenhuyzen from even applying in the first place. (Van
                                                     25   Nieuwenhuyzen Decl., ¶ 8.) Thus, even if a non-citizen would be able to
                                                     26   demonstrate extremely good cause (such as direct credible threats from a known
                                                     27   potential assailant), he or she would not even be able to present that “good cause”
                                                     28   solely by virtue of their status as a Lawful Permanent Resident.
                                                                                                    9
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 16 of 23 Page ID #:75



                                                      1          Such a refusal to exercise such discretion is clearly prohibited, and is
                                                      2   particularly acute when the basis for the refusal to exercise its discretion is
                                                      3   discriminatory. Likewise, in Salute v. Pitchess, 61 Cal.App.3d 557 (Ct. App.
                                                      4   1976), the appellants contended that the Sheriff of Los Angeles County wrongfully
                                                      5   “refused to exercise” its discretion. In Salute, the sheriff had a fixed policy of not
                                                      6   granting applications under section 12050 (the predecessor to § 26150). The Court
                                                      7   of Appeal reversed the trial court’s dismissal, essentially compelling the sheriff to
                                                      8   exercise its discretion on an individual basis on every application under section
                                                      9   12050. 61 Cal.App.3d at 560-561. The court stated: “While a court cannot compel
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   a public officer to exercise his discretion in any particular manner, it may direct
                                                     11   him to exercise that discretion. We regard the case at bench as involving a refusal
                                                     12   of the sheriff to exercise the discretion given him by the statute. Section 12050
                                                     13   imposes only three limits on the grant of an application to carry a concealed
                                  Attorneys at Law




                                                     14   weapon: the applicant must be of good moral character, show good cause and be a
                                                     15   resident of the county. To determine, in advance, as a uniform rule, that only
                                                     16   selected public officials can show good cause is to refuse to consider the existence
                                                     17   of good cause on the part of citizens generally and is an abuse of, and not an
                                                     18   exercise of, discretion.” Salute, 61 Cal.App.3d at 560.
                                                     19          In the present case, defendants are effectively refusing to exercise any
                                                     20   discretion they may otherwise have to consider CCW applications, and it is based
                                                     21   entirely on an improper classification. Therefore, it is an abuse of discretion, not
                                                     22   the exercise thereof. Defendants’ policy should not prevent Lawful Permanent
                                                     23   Residents who otherwise meet the criteria of section 26150 from even applying in
                                                     24   the first place.
                                                     25          Secondly, plaintiffs will also prevail on the merits, as the defendants’ CCW
                                                     26   Policy clearly conflicts with, and is preempted by, applicable state law. “A county
                                                     27   or city may make and enforce within its limits all local, police, sanitary, and other
                                                     28   ordinances and regulations not in conflict with general laws.” Cal. Const. art. XI, §

                                                                                                     10
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 17 of 23 Page ID #:76



                                                      1   7. And Cal. Govt. Code § 53071 expressly states: “It is the intention of the
                                                      2   Legislature to occupy the whole field of regulation of the registration or licensing
                                                      3   of commercially manufactured firearms as encompassed by the provisions of the
                                                      4   Penal Code, and such provisions shall be exclusive of all local regulations, relating
                                                      5   to registration or licensing of commercially manufactured firearms, by any political
                                                      6   subdivision[.]” The enactment of this provision (previously found at Govt. Code §
                                                      7   9619) was in response to the California Supreme Court’s decision in Galvan v.
                                                      8   Superior Court, 70 Cal.2d 851 (1969), and which “effectively eliminated any
                                                      9   doubt as to the legislative intent to occupy the entire field of registration and
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   licensing of firearms.” Sippel v. Nelder, 24 Cal.App.3d 173, 176 (Ct. App. 1972)
                                                     11   (finding that San Francisco ordinances effectively preventing a resident from
                                                     12   purchasing a concealable firearm without a permit from the police department was
                                                     13   preempted by state law).
                                  Attorneys at Law




                                                     14         Here, the controlling statutes make it clear that a local issuing agency cannot
                                                     15   require more information than that which is required by the Code. Specifically,
                                                     16   Cal. Penal Code § 26175 expressly provides:
                                                     17         (a)(1) Applications for licenses, applications for amendments to
                                                     18         licenses, amendments to licenses, and licenses under this article shall
                                                                be uniform throughout the state, upon forms to be prescribed by the
                                                     19         Attorney General.
                                                     20
                                                                [. . .]
                                                     21
                                                     22         (g) An applicant shall not be required to complete any additional
                                                                application or form for a license, or to provide any information other
                                                     23
                                                                than that necessary to complete the standard application form
                                                     24         described in subdivision (a), except to clarify or interpret information
                                                     25
                                                                provided by the applicant on the standard application form.

                                                     26   Pen. Code § 26175(a), (g) (emphasis added). Thus, insofar as the defendants’
                                                     27   CCW Policy requires additional information, such as “proof” of a citizenship
                                                     28   requirement that is not expressly provided for by section 26175(a), it is expressly

                                                                                                     11
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 18 of 23 Page ID #:77



                                                      1   preempted by controlling state law.
                                                      2         Simply stated, defendants cannot manufacture a citizenship requirement
                                                      3   where none exists under state law, and plaintiffs will independently prevail on this
                                                      4   ground as well.
                                                      5
                                                      6   C.    PLAINTIFF WILL SUFFER IRREPARABLE INJURY IN THE ABSENCE OF
                                                      7         PRELIMINARY INJUNCTIVE RELIEF.

                                                      8         Plaintiff has been deprived of not only the ultimate ability to carry a
                                                      9   handgun for self-defense in public, but the ability even to apply for a CCW permit
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   in the first place. As stated above, plaintiff has Equal Protection interests at stake,
                                                     11   and defendants’ CCW Policy unlawfully discriminates against non-citizen Lawful
                                                     12   Permanent Residents who would otherwise be qualified to apply for and carry
                                                     13   firearms for self-defense. “It is well established that the deprivation of
                                  Attorneys at Law




                                                     14   constitutional rights ‘unquestionably constitutes irreparable injury.” Melendres v.
                                                     15   Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347,
                                                     16   373, 96 S.Ct. 2673 (1976)); see also, Washington v. Trump, 847 F.3d 1151, 1169
                                                     17   (9th Cir. 2017); Wright & Miller, Federal Practice & Procedure, Civil, § 2948.1
                                                     18   (3d ed, Sept. 2018 update) (“When an alleged deprivation of a constitutional right
                                                     19   is involved, such as the right to free speech or freedom of religion, most courts
                                                     20   hold that no further showing of irreparable injury is necessary.”) See also, Ezell v.
                                                     21   City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011) (the Second Amendment
                                                     22   protects similarly intangible and unquantifiable interests, the infringements of
                                                     23   which “cannot be compensated by damages”).
                                                     24         Denial of the right even to apply for a CCW permit – without even
                                                     25   considering whether an applicant would have “good cause” required by state law –
                                                     26   deprives an entire class of otherwise qualified persons who may be in dire need of
                                                     27   the ready ability to defend themselves, giving rise to plaintiffs’ Second
                                                     28   Amendment claim as well. If the right to self-defense is a universal, human right,

                                                                                                     12
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 19 of 23 Page ID #:78



                                                      1   and not merely a privilege of citizenship, it cannot be denied to “the People” who
                                                      2   are not citizens. “Self-defense is a basic right, recognized by many legal systems
                                                      3   from ancient times to the present day, and in Heller, we held that individual self-
                                                      4   defense is “the central component.” McDonald v. City of Chicago, Ill., 561 U.S.
                                                      5   742, 767, 130 S. Ct. 3020, 3036 (2010) (citing District of Columbia v. Heller, 554
                                                      6   U.S. 570, 599, 128 S.Ct. 2783, 2801-2802 (2008)). See also, David B. Kopel, Paul
                                                      7   Gallant and Joanne D. Eisen, The Human Right of Self-Defense, 22 BYU J. Pub. L.
                                                      8   43, 104-130 (2007) (surveying historical legal systems, including Greek, Jewish,
                                                      9   Roman, Islamic and western traditions, to find a fundamental right of self-defense
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   in each system.) Today, thirty-seven American state constitutions include the
                                                     11   explicit right of personal self-defense, sometimes stated in conjunctions with an
                                                     12   arms right, and sometimes stated independently. Id., at 128, fn. 444.
                                                     13         Indeed, it is widely recognized that the Second Amendment does not, itself
                                  Attorneys at Law




                                                     14   grant the People the right to keep and bear arms, but codified a pre-existing
                                                     15   universal right of self-defense. On this point, all nine Justices of the Supreme
                                                     16   Court – even those Justices dissenting in Heller – agreed. See, Heller, 554 U.S. at
                                                     17   592, 128 S.Ct. at 2797 (“[t]he very text of the Second Amendment implicitly
                                                     18   recognizes the pre-existence of the right”), and 554 U.S. at 652, 128 S.Ct. at 2831
                                                     19   (Stevens, J., dissenting).
                                                     20         And thus, irrespective of whether the Second Amendment applies to
                                                     21   circumstances outside of the home – and we certainly contend that it does (see,
                                                     22   Young v. Hawaii, 896 F.3d 1044, 1074 (9th Cir. 2018) (“for better or for worse, the
                                                     23   Second Amendment does protect a right to carry a firearm in public for self-
                                                     24   defense”) – the fact is, the defendants’ CCW Policy here effectively deprives an
                                                     25   entire class of persons, based upon alienage, of the right to submit a statement of
                                                     26   good cause that implicates the right.
                                                     27         Plaintiffs have made a clear showing that the defendants’ CCW Policy
                                                     28   violates the Equal Protection Clause, and at least gives rise to a Second

                                                                                                   13
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 20 of 23 Page ID #:79



                                                      1   Amendment claim. The courts considering these claims have agreed that
                                                      2   deprivation of equal protection of the laws further amounts to irreparable
                                                      3   constitutional injury justifying an injunction. See, Jackson v. King, supra, 2014
                                                      4   WL 12796777, at *5 (plaintiffs made a showing of irreparable harm in the absence
                                                      5   of permanent injunctive relief from New Mexico’s Concealed Handgun Carry Act
                                                      6   that discriminated against non-U.S. citizens); Say v. Adams, supra, 2008 WL
                                                      7   718163, at *3 (W.D. Ky. Mar. 14, 2008) (a violation of the Equal Protection
                                                      8   Clause against non-U.S. citizens in concealed carry licensing qualifies as an
                                                      9   irreparable injury, especially when considered in light of the plaintiff’s likelihood
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   of success on the merits.); Smith v. S. Dakota, supra, 781 F.Supp.2d at 887
                                                     11   (plaintiff demonstrated that he was unconstitutionally discriminated against on the
                                                     12   basis of his alienage, and therefore, that he will suffer irreparable harm if not
                                                     13   granted injunctive relief).
                                  Attorneys at Law




                                                     14         In the analogous First Amendment context, “a plaintiff’s claimed irreparable
                                                     15   harm is inseparably linked to the likelihood of success on the merits.” Int'l
                                                     16   Refugee Assistance Project v. Trump, 857 F.3d 554, 601-602 (4th Cir. 2017), as
                                                     17   amended, cert. granted, 137 S. Ct. 2080, 198 L. Ed. 2d 643 (2017), and vacated
                                                     18   and remanded on other grounds sub nom. Trump v. Int'l Refugee Assistance, 138
                                                     19   S.Ct. 353 (2017). “Accordingly, [a] finding that Plaintiffs are likely to succeed on
                                                     20   the merits of their constitutional claim counsels in favor of finding that in the
                                                     21   absence of an injunction, they will suffer irreparable harm.” Id. Similarly, “it is
                                                     22   always in the public interest to prevent the violation of a party's constitutional
                                                     23   rights.” Sammartano v. First Judicial Dist. Court, in & for Cty. of Carson City,
                                                     24   303 F.3d 959, 974 (9th Cir. 2002) (quoting G & V Lounge, Inc. v. Mich. Liquor
                                                     25   Control Com'n, 23 F.3d 1071, 1079 (6th Cir. 1994)).
                                                     26         Unless and until the defendants are so restrained and enjoined here, plaintiff
                                                     27   Van Nieuwenhuyzen and other Lawful Permanent Residents of Riverside County
                                                     28   will be deprived the ability even to submit a CCW application, and to exercise such

                                                                                                    14
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 21 of 23 Page ID #:80



                                                      1   rights afforded by a CCW permit, in violation of the Equal Protection Clause, and
                                                      2   the rights guaranteed under the Fourteenth and Second Amendments to the United
                                                      3   States Constitution. (Van Nieuwenhuyzen Decl., ¶ 12.) This amounts to
                                                      4   irreparable injury, justifying injunctive relief.
                                                      5
                                                      6   D.    THE BALANCE OF HARMS TIPS SHARPLY IN THE PLAINTIFFS’ FAVOR.
                                                      7         As the abundant authority above demonstrates, plaintiffs are likely to prevail
                                                      8   on the merits of their Equal Protection claim. However, absent relief, they will
                                                      9   continue to suffer irreparable injury in the loss of their right to non-discriminatory
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   treatment by their Sheriff, in addition to the loss of an aspect to self-defense in
                                                     11   public. On the other hand, the defendants can state and otherwise have no
                                                     12   legitimate interest in continuing to enforce its suspect classification based upon
                                                     13   nationality alone, and the public interest strongly favors equal protection of the
                                  Attorneys at Law




                                                     14   laws, and the right of all law-abiding persons – both citizens and non-citizens alike
                                                     15   – to the fundamental, human right of self-defense.
                                                     16         ‘“How strong a claim on the merits is enough depends on the balance of
                                                     17   harms: the more net harm an injunction can prevent, the weaker the plaintiff's
                                                     18   claim on the merits can be while still supporting some preliminary relief.”’
                                                     19   Alliance for the Wild Rockies v. Cottrell, supra, 632 F.3d at 1133 (quoting Hoosier
                                                     20   Energy Rural Elec. Co-op., Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 725
                                                     21   (7th Cir. 2009)). Thus, preliminary relief is proper “where the likelihood of success
                                                     22   is such that ‘serious questions going to the merits were raised and the balance of
                                                     23   hardships tips sharply in [plaintiff’s] favor.’” Cottrell, at 1131-1132 (quoting Clear
                                                     24   Channel Outdoor, Inc. v. City of Los Angeles, 340 F.3d 810, 813 (9th Cir. 2003);
                                                     25   that is, where the court “cannot determine with certainty that the moving party is
                                                     26   more likely than not to prevail on the merits of the underlying claims, but where
                                                     27   the costs outweigh the benefits of not granting the injunction.”’ Cottrell, at 1133
                                                     28   (quoting Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund

                                                                                                     15
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 22 of 23 Page ID #:81



                                                      1   Ltd., 598 F.3d 30, 35 (2d Cir. 2010)).
                                                      2         In the present case, an examination of the relative burdens shows that this is
                                                      3   not even a close call. On the one hand, without injunctive relief, plaintiff Van
                                                      4   Nieuwenhuyzen and other Lawful Permanent Residents cannot even apply to the
                                                      5   Riverside Sheriff for issuance of a CCW, no matter how compelling the “good
                                                      6   cause” or other individual reasons for wanting to carry weapons they may have.
                                                      7   On the other hand, the only thing that an injunction here would compel is for the
                                                      8   Riverside Sheriff to accept non-citizen CCW applications for ordinary processing,
                                                      9   not necessarily that they must approve them. This would not be not an open door
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10   for the issuance of CCW permits to otherwise unqualified people. All applicants
                                                     11   must still, of course, pass necessary background checks and otherwise meet the
                                                     12   statutory requirements of Pen. Code § 26150, and be willing to undergo the
                                                     13   training required by section 26165, as plaintiff Van Nieuwenhuyzen is. (Van
                                  Attorneys at Law




                                                     14   Nieuwenhuyzen Decl., ¶ 11.)
                                                     15         Unless and until the defendants are so restrained and enjoined, however,
                                                     16   such persons, including the institutional plaintiffs’ members and supporters
                                                     17   residing in Riverside County, will be deprived of their ability to submit CCW
                                                     18   applications, and exercise such rights afforded by a CCW license, in violation of
                                                     19   the Equal Protection Clause, and the rights guaranteed under the Fourteenth and
                                                     20   Second Amendments to the United States Constitution. (Combs Decl., ¶ 7.)
                                                     21   Accordingly, the balance of relative harms tips sharply in the plaintiffs’ favor, and
                                                     22   preliminary injunctive relief should be granted to them. Plaintiffs are therefore
                                                     23   requesting that this Court enjoin defendants from continuing to enforce their CCW
                                                     24   Policy insofar as it prevents Lawful Permanent Residents from applying for and
                                                     25   obtaining CCW licenses that would otherwise be available to U.S. citizens. (Van
                                                     26   Nieuwenhuyzen Decl., ¶ 13; Combs Decl., ¶ 8.)
                                                     27
                                                     28

                                                                                                    16
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 11-1 Filed 10/24/18 Page 23 of 23 Page ID #:82



                                                      1                                    IV.    CONCLUSION
                                                      2          For the foregoing reasons, plaintiffs respectfully request that this Court grant
                                                      3   them an order granting a preliminary injunction, enjoining defendants from
                                                      4   enforcing, and continuing to enforce, implement or abide by its CCW Policy to the
                                                      5   extent that it prohibits non-U.S. citizens who are otherwise qualified, lawful
                                                      6   permanent residents, not prohibited from owning firearms, from applying or
                                                      7   obtaining a permit to carry a concealed weapon otherwise available under state
                                                      8   law.
                                                      9   Dated: October 24, 2018                SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     10
                                                     11                                          /s/ George M. Lee
                                                     12                                          George M. Lee
                                                     13                                          Attorney for Plaintiffs
                                  Attorneys at Law




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                     17
                                                            MEMO. OF POINTS & AUTHORITIES ISO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
